DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 29, 2020.  These drawings are acceptable.
Specification – Disclosure 
The use of the term “Banbury”, which is a trade name or a mark used in commerce, has been noted in this application at [0052]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (i.e., BANBURY®).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is further objected to because at [0061], the acronym “HMDI” should be identified with the full name of the term followed by the acronym in parentheses at least the first time that the term and acronym are introduced.  
Appropriate correction is required.
Claim Objections
Claim 1
At line 3, “extending from the first top surface” should instead read “extending from the first top surface to a recessed surface”; and
At line 5, “extending from the second top surface” should instead read “extending from the second top surface to a bottom surface of the inner sole element”.
Claim 11 objected to because of the following informalities:
At lines 5-6, “extending from the first top surface” should instead read “extending from the first top surface to a recessed surface”; and
At line 8, “extending from the second top surface” should instead read “extending from the second top surface to a bottom surface of the inner sole element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an inner peripheral surface extending from the first top surface” at line 3.  It is unclear in which direction or toward what structure the inner peripheral surface is extending.  Therefore, the metes and bounds of the claim are 
Claim 1 further recites the limitation “an outer peripheral surface extending from the second top surface” at line 5.  It is unclear in which direction or toward what structure the outer peripheral surface is extending.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.   It is suggested that the limitation instead recite “an outer peripheral surface extending from the first top surface to a bottom surface of the inner sole element”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Similarly, Examiner notes that claim 11 also contains the same issues described above with respect to claim 1 and, therefore, is similarly rejected.  Correction is required.
Claim 7 recites the limitation “substantially parallel” at line 3.  It is unclear how much deviation from “parallel” is allowed to still be considered “substantially parallel”.  Examiner further notes that the terms “substantially parallel” is not defined in the specification as originally filed.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as not deemed to require the recited surfaces to be exactly parallel to any particular degree which is giving importance to the 
Claim 8 recites the limitation “substantially flush” at line 2.  It is unclear how much deviation from “flush” is allowed to still be considered “substantially flush”.  Examiner further notes that the terms “substantially flush” is not defined in the specification as originally filed.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Similarly, Examiner notes that claims 17 and 18 also contain the same issues described above with respect to claims 7 and 8, respectively, and, therefore, are similarly rejected.  Correction is required.
Claims 2-6, 9-10, 12-16, and 19-20 are similarly rejected for being dependent on rejected claims as described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 9-17, and 19-20, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0268490 to Foxen (hereinafter, “Foxen”).
Regarding claim 1, Foxen teaches a sole structure for an article of footwear (Abstract; Figs. 1-7; sole structure (12)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 5A; frame member (30) and outsole (50) form outer sole element having a top surface at the top of sidewall (33b), aperture (32b) being formed therein), the recess defined by an inner peripheral surface extending from the first top surface (aperture (32b) is defined by sidewall (33b) extending from top surface); an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface (insert (40b) having upper surface (41b), lower surface (42b) and sidewall (43b) extending therebetween), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 5A; opposing sidewalls (33b) and (43b) are spaced apart and form space (44b) between sidewall (33b) and insert (40b)); and a membrane joined to the first top surface of the outer sole element to sealingly enclose the channel and define a chamber (cover member (20) joins top surface to sealingly enclose space (44b) and define a chamber).  
Regarding claim 2, Foxen teaches wherein the chamber is filled with a fluid (the chamber formed in space (44b) would at least include ambient air).
claim 3, Foxen teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 5A; sidewall (33b) has an upper end proximate the cover member (20), i.e., at the top surface of the sidewall, and a lower end spaced from the upper end proximate the bottom of aperture (32b).
Regarding claim 4, Foxen teaches wherein the channel completely surrounds the inner sole element (See Fig. 7; space (44b) completely surrounds insert (40b)).
Regarding claim 5, Foxen teaches wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).
Regarding claim 6, Foxen teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (densities of materials forming frame member (30) and insert (40b) are different; [0036]).
Regarding claim 7, Foxen teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and substantially parallel to an outer peripheral surface of the outer sole element (See Fig. 5A; sidewalls (33b, 43b) are inwardly offset from and substantially parallel to exterior surface (31) of frame member). 
Regarding claim 9, Foxen teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 3 and 5A; cover member (20) sealingly encloses insert (40b) in space (44b)).
claim 10, Foxen teaches wherein the membrane is formed of a polymeric material (cover (20) is formed of polymeric material; [0036]).
Regarding claim 11, Foxen teaches an article of footwear (Abstract; Figs. 1-7; article of footwear (10)), comprising: an upper; and a sole structure joined to the upper (sole structure (12) is joined to upper (11)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 5A; frame member (30) and outsole (50) form outer sole element having a top surface at the top of sidewall (33b), aperture (32b) being formed therein), the recess defined by an inner peripheral surface extending from the first top surface (aperture (32b) is defined by sidewall (33b) extending from top surface), an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface (insert (40b) having upper surface (41b), lower surface (42b) and sidewall (43b) extending therebetween), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 5A; opposing sidewalls (33b) and (43b) are spaced apart and form space (44b) between sidewall (33b) and insert (40b)), and a membrane joined to the first top surface of the outer sole element to sealingly enclose the channel (cover member (20) joins top surface to sealingly enclose space (44b) and define a chamber), the membrane extending between the upper and at least one of the first top surface and the inner sole element (cover (20) is positioned between the upper and the top surface of insert (40b)).
Regarding claim 12, Foxen teaches wherein the channel is filled with a fluid (the chamber formed in space (44b) would at least include ambient air).
claim 13, Foxen teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 5A; sidewall (33b) has an upper end proximate the cover member (20), i.e., at the top surface of the sidewall, and a lower end spaced from the upper end proximate the bottom of aperture (32b).
Regarding claim 14, Foxen teaches wherein the channel completely surrounds the inner sole element (See Fig. 7; space (44b) completely surrounds insert (40b)).
Regarding claim 15, Foxen teaches wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).  
Regarding claim 16, Foxen teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (densities of materials forming frame member (30) and insert (40b) are different; [0036]).
Regarding claim 17, Foxen teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and substantially parallel to an outer peripheral surface of the outer sole element (See Fig. 5A; sidewalls (33b, 43b) are inwardly offset from and substantially parallel to exterior surface (31) of frame member).
Regarding claim 19, Foxen teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 3 and 5A; cover member (20) sealingly encloses insert (40b) in space (44b)).
claim 20, Foxen teaches wherein the membrane is formed of a polymeric material (cover (20) is formed of polymeric material; [0036]).
Claims 1-4, 6-14, and 16-20, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0075779 to Bruce et al. (hereinafter, “Bruce”).
Regarding claim 1, Bruce teaches a sole structure for an article of footwear (Abstract; Figs. 1A-1D; sole structure (100)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 1D; midsole (140) and outsole (110) form outer sole element having a top surface at recessed area (142) at a top of interior edge (144), opening (140a) being formed therein), the recess defined by an inner peripheral surface extending from the first top surface (opening (140a) is defined by interior edge (144) extending from top surface of recessed area (142)); an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface (bladder (130) having top surface (130S) and perimeter edge (130E) extending down from the top surface), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 1D; opposing interior edge (144) and perimeter edge (130E) are spaced apart to form a gap between interior edge (144) and bladder (130); [0049]); and a membrane joined to the first top surface of the outer sole element to sealingly enclose the channel and define a chamber (plate component (150) joins top surface of recessed area (142) to sealingly enclose the .  
Regarding claim 2, Bruce teaches wherein the chamber is filled with a fluid (the chamber formed in the gap between interior edge (144) and bladder (130) would at least include ambient air).
Regarding claim 3, Bruce teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 1D; interior edge (144) has an upper end at an intersection with recessed area (142) and a lower end spaced from the upper end proximate the bottom of the formed gap).
Regarding claim 4, Bruce teaches wherein the channel completely surrounds the inner sole element (gap formed between bladder (130) and interior edge (144) of opening (140a) completely surround bladder (130); [0049]).
Regarding claim 6, Bruce teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (midsole element (140) is made of a polymer foam material, and bladder (130) is filled with a gas; the densities of these materials would be different; [0029], [0048]).
Regarding claim 7, Bruce teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and substantially parallel to an outer peripheral surface of the outer sole element (See Fig. 1D; edges (130E, 144) are inwardly offset from and substantially parallel to an outer peripheral surface midsole component (140)). 
claim 8, Bruce teaches wherein the first top surface of the outer sole element is substantially flush with the second top surface of the inner sole element (See Fig. 1D; top surface (130S) and recessed area (142) are flush with on another; [0052]). 
Regarding claim 9, Bruce teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 1A and 1D; plate component (150) joins top surface of recessed area (142) to sealingly enclose bladder (130) in opening (140a).
Regarding claim 10, Bruce teaches wherein the membrane is formed of a polymeric material (plate (150) is formed of polymeric material; [0053]).
Regarding claim 11, Bruce teaches an article of footwear (Abstract; Figs. 1A-1D, 3A-3D; article of footwear (300)) comprising: an upper; and a sole structure joined to the upper (sole structure (100) joined to upper (302)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 1D; midsole (140) and outsole (110) form outer sole element having a top surface at recessed area (142) at a top of interior edge (144), opening (140a) being formed therein), the recess defined by an inner peripheral surface extending from the first top surface (opening (140a) is defined by interior edge (144) extending from top surface of recessed area (142)), an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface (bladder (130) having top surface (130S) and perimeter edge (130E) extending down from the top surface), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 1D; opposing interior edge (144) and perimeter edge (130E) are spaced apart to form a gap between , and a membrane joined to the first top surface of the outer sole element to sealingly enclose the channel (plate component (150) joins top surface of recessed area (142) to sealingly enclose the gap formed between edge (144) and bladder (130) and define chamber; plate component can be fixed to recessed area with adhesive; [0059], [0062]), the membrane extending between the upper and at least one of the first top surface and the inner sole element (See Fig. 3C; plate (150) is positioned between the upper and the top surface of bladder (130)).
Regarding claim 12, Bruce teaches wherein the channel is filled with a fluid (the chamber formed in the gap between interior edge (144) and bladder (130) would at least include ambient air).
Regarding claim 13, Bruce teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 1D; interior edge (144) has an upper end at an intersection with recessed area (142) and a lower end spaced from the upper end proximate the bottom of the formed gap).
Regarding claim 14, Bruce teaches wherein the channel completely surrounds the inner sole element (gap formed between bladder (130) and interior edge (144) of opening (140a) completely surround bladder (130); [0049]).  
Regarding claim 16, Bruce teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (midsole element (140) is made of a polymer foam material, and bladder (130) is filled with a gas; the densities of these materials would be different; [0029], [0048]).
claim 17, Bruce teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and substantially parallel to an outer peripheral surface of the outer sole element (See Fig. 1D; edges (130E, 144) are inwardly offset from and substantially parallel to an outer peripheral surface midsole component (140)).
Regarding claim 18, Bruce teaches wherein the first top surface of the outer sole element is substantially flush with the second top surface of the inner sole element (See Fig. 1D; top surface (130S) and recessed area (142) are flush with on another; [0052]).
Regarding claim 19, Bruce teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 1A and 1D; plate component (150) joins top surface of recessed area (142) to sealingly enclose bladder (130) in opening (140a).
Regarding claim 20, Bruce teaches wherein the membrane is formed of a polymeric material (plate (150) is formed of polymeric material; [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 5 and 15, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bruce as applied to claims 1 (with respect to claim 5) and 11 (with respect to claim 15) above, and further in view of Foxen.
Regarding claim 5, Bruce does not explicitly teach wherein the channel has a constant width.
However, Foxen, in a related cushioned insert sole structure art, is directed to a sole structure for an article of footwear having apertures in a lower sole portion for receiving supportive inserts (See Foxen, Abstract; Figs. 1-7).  The inserts (40a-c) of Foxen have spaces (44a-c) surrounding each insert.  Specifically, Foxen teaches wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen in order to provide the bladder with a uniform space in which to evenly deform when in a compressed state.  Indeed, Bruce further supports the modification in stating that the size and shape of the 
Regarding claim 15, Bruce does not explicitly teach wherein the channel has a constant width.
However, Foxen, in a related cushioned insert sole structure art, is directed to a sole structure for an article of footwear having apertures in a lower sole portion for receiving supportive inserts (See Foxen, Abstract; Figs. 1-7).  The inserts (40a-c) of Foxen have spaces (44a-c) surrounding each insert.  Specifically, Foxen teaches wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen in order to provide the bladder with a uniform space in which to evenly deform when in a compressed state.  Indeed, Bruce further supports the modification in stating that the size and shape of the opening and the bladder (the gap being formed therebetween) generally correspond in size and shape but with the opening being a little larger than the bladder in order to provide the gap (See Bruce, [0049]).  Furthermore, Bruce states that said gap may be of .    
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2012/0233880 to Chao et al.; US 2009/0288312 to Dua; US 2018/0255870 to Oda et al.; US 5,741,568 to Rudy; US 3,253,355 to Menken; US 2010/0186264 to Cook et al; US 2015/0250259 to Attey et al.; US 6,131,310 to Fang; US 2012/0255198 to Langvin et al.; US 2017/0042286 to Meschter et al; US 2020/0121022 to Edwards et al.; US 2017/0202303 to Shepherd et al; US 4,635,384 to Huh et al.; US 2019/0223539 to Hoffer et al.; and US 2005/0028401 to Johnson are all directed to sole structures having recesses and inserts corresponding to said recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732